ORDER
The temporary stay issued in this case 24 May 2013 is dissolved. The State’s Petition for Writ of Supersedeas is dismissed as moot. Defendant’s Motion to Strike Affidavit is denied. The State’s Petition for Discretionary Review is allowed for the limited purpose of vacating the opinion of the Court of Appeals. The case is remanded to the Court of Appeals for further remand to the trial court for an evidentiary hearing on defendant's claim of ineffective assistance of counsel.
s/Beaslev. J.
For the Court